 



Exhibit 10.4
OEM PURCHASE AGREEMENT
TENTH AMENDMENT
This TENTH Amendment (“Amendment”) is effective as of the date of the last
signature hereto (the “Effective Date”) and amends the OEM Purchase Agreement
dated December 16, 2002 (“Agreement”) by and between Hewlett-Packard Company a
Delaware Corporation having its principle place of Business located at 3000
Hanover Street, Palo Alto, CA, 94304, (“HP”) and Brocade Communications Systems,
Inc., a Delaware corporation having its principal place of business located at
1745 Technology Drive, San Jose, California 95110 (“Brocade”). and BROCADE
COMMUNICATIONS SYSTEMS SWITZERLAND SARL., a corporation organized under the laws
of Geneva, and having its principal place of business at 29 Route de l’Aeroport
Case Postale 105, CH-1215 Geneva 15, Switzerland (collectively “Supplier”).
RECITALS
WHEREAS, HP and Brocade have entered into the Agreement pursuant to which HP
agreed to purchase and Brocade agreed to sell OEM Products in accordance with
the terms and conditions set forth therein; and
WHEREAS, HP and Brocade desire to enter in this TENTH Amendment to amend certain
provisions of the Agreement; and
WHEREAS, Brocade provides switch products to HP which require SFPs that provide
connectivity between HP arrays/servers and Brocade Fibre Channel (FC) switch
products; and
WHEREAS, Brocade additionally provides embedded switch products to HP; and
WHEREAS, SFPs operate as part of a high quality system with Brocade’s Fibre
Channel (FC) Fabric switch products;
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, HP and Brocade agree as follows.

  1.0   Definitions. All capitalized terms used in this TENTH Amendment that are
not defined herein shall have the meaning given thereto in the Agreement

1.1 “SFP” shall mean small form-factor pluggable transceiver. (Includes SFP+)

  2.0   Confirmation and Ratification. Except as expressly amended herein all
unmodified and remaining terms and conditions of the Agreement shall remain in
full force and effect. In the event a conflict between the Agreement and this
TENTH Amendment, the terms of this TENTH Amendment shall govern.

  3.0   Amendments. HP and Brocade agree that the following terms will be added
to the OEM Agreement:

Page 1 of 4



--------------------------------------------------------------------------------



 



3.1 With the release of the [**] firmware in their 8G FC switch products HP will
procure the Brocade-qualified SFPs from Brocade-defined suppliers for use in
Brocade FC switch products.

  3.1.1   The terms of this agreement shall apply to both 4Gb and 8Gb HP
“Brocade-specified” SFPs for use in Brocade’s 8Gb FC switch products.

3.2 HP will purchase and manage the supply of all SFPs on all current and future
programs with Brocade, unless both parties agree to an alternative model.

  3.2.1   HP will negotiate HP pricing directly with the SFP suppliers. There
will be no Brocade-influenced SFP cost impacting these negotiations for direct
purchases by HP of the SFP products from the qualified suppliers.

  3.2.2   Brocade will maintain a minimum of (2) of the SFP suppliers below in
their qualified supplier list for SFPs to support Brocade Fibre Channel
switches. HP and Brocade will continue to work together to maintain alignment on
our qualified supplier lists.

     3.2.2.1 [**]
     3.2.2.2 [**]

  3.2.3   For Short Wave Length SFPs, Brocade will qualify and maintain a
minimum of (2) of the suppliers in 3.2.2 for non-Short Wave SFPs that are low
volume or unique in technology, Brocade will use commercially reasonable efforts
to qualify and maintain a minimum of (2) of the suppliers in 3.2.2. Brocade will
keep HP informed regarding supplier qualification status. If suppliers in 3.2.2
cannot be qualified, Brocade will work with HP in determining alternate
suppliers to be qualified.

  3.2.4   Brocade will give HP at least ninety (90) days notice in order for HP
to review and approve any proposed change to the qualified supplier list. HP and
Brocade will mutually agree on the implementation date of the supplier change.
If there is an urgent business need, a change may occur sooner than ninety
(90) days if mutually agreed.

  3.3   HP will make no changes to the “Brocade-specified” design without full
evaluation, qualification, and approval by Brocade. Should HP wish to make
changes to the “Brocade specified” design, Brocade will work with HP in good
faith to accommodate these changes.

  3.3.1   Brocade will give HP and SFP Suppliers notice of any proposed
Engineering Change of the HP “Brocade-specified” SFP ninety

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 2 of 4



--------------------------------------------------------------------------------



 



      (90) days prior to the first scheduled release of the affected products.
The implementation of the change will be mutually agreed to by Brocade and HP.

3.4 Brocade and HP will develop a methodology for HP to create and procure a
HP-specific part numbered SFP that is branded with a HP label which calls out
the HP “Brocade specified” SFP design. HP will create a HP purchase
specification for the HP branded SFP that calls out the “Brocade specified” SFP,
and defines the HP unique label and HP unique EEPROM settings. HP will have
revision control for the HP SFP purchase specification.
3.4.1 Brocade agrees to work with HP to understand HP’s specific requests for
changes to the SFP, and will work in good faith to accommodate such requests
where commercially feasible.
3.4.2 HP will own the packaging design of the HP “Brocade-specified” SFP.
3.5 Brocade will continue current and future support of HP requirements for SNMP
and SMI-S protocols for SFP reporting.
3.6 Subject to a Confidential Disclosure Agreement, technical teams from HP and
Brocade will meet as necessary to discuss specifications, quality requirements,
and related issues.
3.7 Brocade will be responsible for all ongoing supplier quality maintenance and
support as defined in Section 8 and Exhibit D of the OEM Agreement as it relates
to the HP “Brocade-specified” SFPs, used in Brocade switches.
3.8 Brocade will be in the lead position to resolve technical field issues as
they relate to the Brocade SFP/System design as defined in Exhibit D of the OEM
Agreement.
3.9 Brocade will be responsible for securing all Regulatory certifications
relevant to the “Brocade-specified” SFPs. Brocade will provide certification
data to HP for the “Brocade-specified” SFP’s with the Brocade products. Brocade
will allow HP to obtain SFP certifications of “Brocade-specified” SFPs directly
from the SFP supplier.
3.9.1 Brocade agrees to provide reasonable assistance to SFP suppliers to ensure
that all Regulatory certifications required by HP will be in country-specific
compliance within HP’s timelines for product launches.
3.10 Brocade agrees to provide the OEM qualification report to HP for the
Brocade specified SFPs with the Brocade products.
3.11 Brocade will include a reference to unique HP-branded “Brocade-specified”
SFPs in all HP-specific Training materials and Marketing collateral provided to
HP.
3.12 To help enable a successful 4Gb to 8Gb transition, [**].
3.12.1 [**].
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 3 of 4



--------------------------------------------------------------------------------



 



3.13 As it relates to the Brocade-specified SFPs, Brocade will not sell directly
to HP End Users as defined in Section 13.2 Distribution Rights of the OEM
Agreement.
3.14 HP agrees to an 8Gb Technology Value Recovery fee of [**] per active port
on 8Gb switches and 8Gb POD software licenses. [**].
The parties have caused this Amendment to be executed by their duly authorized
representatives as indicated below.

                      AGREED:                 BROCADE COMMUNICATIONS
SYSTEMS INC. (“SUPPLIER”)       HEWLETT-PACKARD COMPANY
(“HP”)    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   
 
                    BROCADE COMMUNICATIONS
SWITZERLAND, SARL. (“SUPPLIER”)                
 
                   
By:
                   
 
 
 
               
 
                   
Name:
                   
 
 
 
               
 
                   
Title:
                   
 
 
 
               
 
                   
Date:
                   
 
 
 
               

Page 4 of 4